 in theMatter of TRIANGLE PUBLICATIONS,.INC.andLOS ANGELESNEWSPAPERGUILD, CIOCase No. R-3421.-Decided March 6,-19,42Jurisdiction: racing news publishing industry..Investigation and Certification of Representatives:existence of question: refusalby Company to negotiate with union; Company's contention that question con-cerning representation of employees in unit claimed.by union could not affectcommerce within meaning of Act because of the' exclusively local scope of theduties of such employees,heldwithout merit; election necessary.Unit Appropriate for Collective Bargaining:all full-time delivery drivers at theCompany's Los Angeles, California, plant, excluding part-time, emergency andrelief drivers.Cosgrove&O'Neil, by.A/fr. F. B. Yoakum, Jr.,of Los Angeles, Calif.,for, the Company.Mr. John A. CroninandMiss L'rcel Daniel,of Los Angeles, Calif.,for the Guild.Mr. Armin Uhler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 4, 1941, Los Angeles Newspaper Guild, CIO, herein'called the Guild, filed with the Regional Director for the Twenty-first,affecting commerce had arisen concerning the representation of em-ployees of Triangle Publications, Inc., Los Angeles, California, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Sectioii 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On November 18,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regionaldue notice..39 N. L. R. B., No. 95.547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 3, 1941, the Regional' Director issued a notice ofhearing, copies of which were duly served upon the Company and theGuild.Pursuant to notice, and to an order postponing hearing datedDecember 8, 1941, a hearing was held on December 22 and 23, 1941,at Los Angeles, California,, before Richard A. Perkins. the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Guild were represented by counsel,and official repre-sentatives.All participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and'to introduce evidence bearing on the issues.At the beginning of thehearing, the Tiial Examiner denied an application previously filed bythe Company for the issuance of certain subpenasad testificandumandduces tecum.During the course of the- hearing the Trial Examinermade various rulings on motions and on objections to the. admissionof evidence.The Boaid has reviewed the rulings of the Trial Exami-ner and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On January 8 and 13, 1942, iespectively, theCompany and the Guild filed briefs which the Board has considered..Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTriangle Publications, Inc., is a Delaware corporation with principaloffices at Philadelphia, Pennsylvania.The Company, among othercities in various States of the United States, maintains a plant at LosAngeles, California, for the publication of racing news in the form ofa "Daily Racing Form" and a "Scratch Sheet."During the period from January 1 to November 1, 1941, the Com-pany purchased for its Los Angeles branch news print ' paper, ink,metal, mats, and printing machinery, valued at approximately $42,-931.58,ofwhichmaterials- valued at approximately $41,388.05originated outside the State of California.During the same periodthe Company distributed from ats Los Angeles plant 4,012,900 copiesof the Daily Racing Form and Scratch Sheet valued at $750,250.Ofthis total, 299,760 copies, valued at $74,882.40 were sold to customersoutside the State of California.The Company makes use of theInternational News Service.-II.THEORGANIZATION INVOLVEDLos Angeles Newspaper Guild is a labor organization affiliated withthe Congress of Industrial Organizations admitting to membershipemployees of the Company. TRIANGLE PUBLICATIONS,INC.549III.THE QUESTION CONCERNING REPRESENTATIONSometime during the second half of 1941, the Guild commenced toorganizethe employees at the Company's Los Angeles plant.OnSeptember 20, 1941, the Guild wrote to the Company alleging that itrepresented a majority of the employees in the Company's CommercialDepartment and requesting a conference for the purpose of negotiatinga contract.No reply was received to this communication and on orabout September 24, 1941, a Guild representative called the Companyon the telephone.The Guild's representative was informed at thetime thatno one waspresent at the Company's office with authorityto bargain collectively with the Guild.On September 30, the Guildrepresentativecalled personally at the Company's office, but wasagaininformed that the Company's manager was absent and wouldnot return until the end of October.On November 4, 1941, theGuild filed its petition herein.From a statement prepared by the Regional Director, which wasintroduced in evidence, 'it appears that the Guild represents a sub-stantial number of the employees in the alleged appropriate -unit.'We find that a question-has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.'V.THE APPROPRIATE UNITIn its petition the Guild alleged that all employees in the Company'sCirculation Department constitute an appropriate bargaining unit.IThe Regional Director's statement recites thatthe Guild, insupport of its membership claims, sub-mitted 10 application cards, of which 7 were signedAugust 27, 1941, 2 August 28, 1941, andone September18, 1941.The statement further setsforth thatthe signatures affixed to these cards appear to be genuine,and that 9 of the signatures correspond to the names of full-time employees,and one to the name of a tempo-rary employee on the Company's pay roll ofOctober 1, 1941At thetime of the hearing there were 11 em-ployees in the alleged appropriate unit.PThe Company has taken the position that any question concerning the representationof the employeessought to be representedby the Guildcould not affect commerce within the meaning ofthe' Act, since thefunctions of these employees are confined to the distributionof the Company's publicationsin the LosAngeles metropolitan area within the State of California,and are notconcernedwith the activities of theCompany which are concededly within thepurview of the ActWe find no merit in thiscontentionSeeMatter of The Texas CompanyandBuilding Service Employees Local UnionNo. 75, 21N. L R B 110,Virginia Electric& PowerCo. v. N. L R B.,62 S. Ct. 344, reversing and remanding on other grounds 115 F.(2d) 414(C C. A. 4),setting aside on other groundsMatter ofVirginia Electric&Power CompanyandTrans-portWorkersUnionof America,20 N. L. R. B. 911;Southern Colorado PowerCo. v. N L. R B.,111 F. (2d)539 (C.A. A. 10),enforcingMatter of Southern Colorado PowerCo. andH. H. Stewart etat., 13 N. L. It. B. 699. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing and in its brief the Guild defined its claim-as embracingthe employees "engaged in the physical distribution" of the Company'spublications, naming specifically 11 of the 16 "drivers" listed on the ,/Company's pay roll under "Delivery."The Company contends thatthe unit proposed by the Guild is inappropriate,' and that, because ofthe functional coherence of the non-mechanical departments 4 at theplant, the appropriate unit should embrace all circulation, office andadministrative, as well as delivery employees, and may or may notinclude editorial employees.For the purposes of its publications the Company maintains atLos Angeles an organization which closely parallels that of an ordinarynewspaper.News items are gathered at various race tracks andbreeding stables by a staff of reporters.After being rewritten by theeditorial staff, the news finds its way into the Daily Racing Form orthe Scratch Sheet by way of the usual mechanical operations performedin the Composing, Stereotyping, and Press Departments.The finishedpapers are prepared in the Mail Room for distribution,to out,of towndealers by express, bus, or mailDistribution to local dealers withinthe Los Angeles metropolitan area is effected through delivery em-ployees or drivers.At the time of the hearing, the Company had in its employ 15 em-ployees under the classification "Delivery." 6Of these employees 10are full-time delivery drivers.One is an emergency driver and 3 are 'relief drivers who make deliveries either as part of or in addition totheir regular duties.One of the 15 employees,is a part-time deliveryemployee.The Guild seeks to represent the 10 full-time drivers and theemergency driver.However, it requests the exclusion from the unit ofthe 3 relief drivers 6 and of the part-time employee.The Company's full-time drivers are assigned routes or territorieswithin the Los Angeles metropolitan area where they distribute pre-determined quantities of Scratch Sheets and ,Racing Forms to newsdealers.The drivers report at the plant each day to pick up thesepublications as they come off the press.Publications are charged to-the individual accounts of the drivers who collect for them and accountfor collections each morning.Full-time drivers are paid weeklysalaries.These salaries are adjusted to the size of the several terri-tories and include compensation for the use and maintenance-of thecars which are furnished by the drivers.Due to the nature of theirfunctions full-time drivers spend only a small part of their- time at the3See also footnote2 above.The mechanical departments are designated on the Company's pay roll as Composing Room, Stereo-typing Room,and Press Room. The employees in these departments are represented by their respectivecraft unions.5The pay roll introduced in evidence lists 16 delivery employees,but the record indicates that one hadbeen laid off prior to the date of the hearing.4These employees receive overtime compensation for making deliveries. .T'RIANGLE' PUBLICATIONS, INC.551plant and have little if any contact with other employees of theCompany.One of the 3 relief drivers is a "return clerk" whose principal dutiesconsist in counting and recording the number of papers returned dailyby dealers and drivers.This employeealso assistsin the Mail Roomand on Sundays acts as watchman.The second relief driver is pri-marily a watchman and janitor, while the third is a machinist's helper.The part-time employee on 6 days a week spends from 1'/2 to 2 hoursmaking local deliveries.The emergency driver whom the Guild desires to have included inthe unit performs a variety of duties.During the racing season hedelivers publications to various racing tracks in the Los Angeles areaand takes charge of the news boys there, while in off-season he per-forms clerical,work at the plant.In addition to these duties he actsas emergency driver in cases of illness or car break-downs of regulardrivers.It is clear that the 10 full-time drivers form a separate and distinct,group among the employees of the Company.They perform dutieswhich keep them almost entirely outside the plant.They havepractically no contact with other employees and the method of com-puting their wages is peculiar to the special nature of their work.Furthermore, the record shows that organization by the Guild of theCompany's employees has been limited entirely to drivers alleged bythe Guild to constitute an appropriate unit.On the other hand, thesubstantial differences in the duties of the emergency driver, claimedby the Guild, and of the relief and part-time drivers, and their intimateassociation with other departments in the plant preclude their inclu-sion in aunit of drivers.Under these circumstances we find that all full-time delivery driversat the Company's plant, excluding part-time, emergency, and reliefdrivers, constitute a unit appropriate for the purposes of collectivebargaining which will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise will effectuate the policies of the Act.VI. THEDETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by an election'by secret ballot.The Guild inits brief suggests that employees who may have been laid off betweenthe time of the hearing and the election, on account of war restrictionson racing activities, should be permitted to vote in the election.Sincewe shall direct that employees temporarily laid off be per-mitted to vote, we find no reason for departing from our usualpractice.We shall accordingly direct that the employees of the Com- 552DECISIONSOF NATIONAL LABORRELATIONS BOARDpany eligible to vote in the election shalllbe those in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of our Direction of Election, subject to the limitationsand additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OFILAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Triangle Publications, Inc., Los Angeles,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All full-time delivery drivers, excluding part-time, emergencyand relief drivers, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Na-tional Labor Relations Act.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, asamended, itis herebyDIRECTED that, as part of the investigation ordered by 'the Boardto ascertain representatives for the purposes of collectivebargainingwith Triangle Publications, Inc., Los Angeles, California, an electionby secret ballot shall be conductedas early aspossible,but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section9, of said Rules andRegulations,among allfull-time delivery drivers employed by theCompany during the pay-roll period immediatelyprecedingthe dateof this Direction Qf Election, including those who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding part-time emergency, and relief drivers and allsuch drivers who have since quit or been dischargedfor cause, todetermine whether or not they desire to be represented by Los AngelesNewspaper Guild, CIO, for thepurposesof collectivebargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.